Citation Nr: 1618066	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  06-11 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine. 
 
2.  Entitlement to an initial rating in excess of 10 percent for left lumbar radiculopathy. 
 
3.  Entitlement to a rating in excess of 10 percent for left cervical radiculopathy. 
 
4.  Entitlement to an effective date earlier than November 21, 2002, for the grant of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 
 
5.  Entitlement to an effective date earlier than November 21, 2002, for eligibility for Dependents' Educational Assistance (DEA) under Title 38, United States Code, Chapter 35.



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to February 1956. 

These matters came before the Board of Veterans' Appeals (Board) initially on appeal from March 2005 and September 2006 rating decisions issued by the Newark, New Jersey, RO (Newark RO). Thereafter, the Veteran's file was transferred to the Philadelphia, Pennsylvania, RO (RO). 

The Veteran's claims for service connection for lumbar and cervical spine disabilities were initially denied in June 1984.  He filed a claim to reopen in November 1989.  He perfected an appeal as to the denial of the lumbar spine claim, after which service connection for a chronic low back disorder was denied by the Board in a December 1998 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Following an August 2000 Court Order vacating the Board's December 1998 decision, the Board remanded the claim for further development in February 2001. 

In a March 2005 rating decision, the Newark RO granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine (low back disability) and assigned an initial 40 percent, effective November 20, 1989, and for degenerative disc disease and degenerative joint disease of the cervical spine (cervical spine disability) and assigned an initial 20 percent rating, effective January 16, 1990, and a 30 percent rating, effective November 21, 2002.  The Newark RO also awarded separate initial 10 percent ratings for left lumbar radiculopathy and left cervical radiculopathy, effective September 23, 2002.  In April 2006, the Veteran's attorney perfected a timely appeal of the initial ratings assigned for the low back disability and for the left lumbar radiculopathy.  Because the Veteran has disagreed with the initial ratings assigned for the low back disability and for the left lumbar radiculopathy following the grant of service connection, the Board has characterized the first two issues on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Later, in a September 2006 rating decision issued in October 2006, the Newark RO confirmed and continued the ratings assigned for all four of the Veteran's service-connected lumbar and cervical spine disabilities with radiculopathy, and granted entitlement to a TDIU and eligibility to DEA, effective August 31, 2005.  In November 2006, the attorney filed a statement the RO interpreted to be a notice of disagreement (NOD) on the issues of entitlement to increased ratings for left lumbar radiculopathy and left cervical radiculopathy, and entitlement to earlier effective dates for TDIU and eligibility to DEA. The Veteran perfected his appeal in July 2007.  [The issues of higher initial ratings for the low back disability and for left lumbar radiculopathy were already in appellate status.] 

In a June 2007 rating decision issued in October 2007, the Newark RO assigned an effective date of November 21, 2002, for entitlement to a TDIU and eligibility for DEA.  The Veteran has continued the appeal, asserting the TDIU and DEA are warranted back to November 20, 1989, the effective date for the award of service connection for the lumbar spine disability. 

In October 2008 and July 2010, the Board remanded the appeal to the RO for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's intervertebral disc disease was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological findings since November 20, 1989.  

2.  In light of the award of a 60 percent rating for the Veteran's orthopedic and neurological manifestations of his lumbar spine disability, the claim for a rating in excess of 10 percent for lumbar radiculopathy is moot. 
 
3.  During the pendency of this claim, the Veteran's service connected left cervical radiculopathy most nearly approximated incomplete paralysis of the ulnar nerve that was no more than mild in severity
 
4.  The orthopedic and neurological effects of the Veteran's service connected lumbar spine disabilities have rendered him unable to establish and maintain substantially gainful employment throughout the pendency of the claim and appeal of the initial rating for the lumbar spine disability.  

5.  Entitlement to basic eligibility for DEA benefits arose on November 20, 1989, the effective date for the award of a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent initial rating for degenerative disc disease and degenerative joint disease of the lumbar spine, with intervertebral disc disease, are met, effective November 20, 1989.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1989); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45 (2015).

2.  The claim of entitlement to an initial rating in excess of 10 percent for left lumbar radiculopathy is moot in light of the award of the single 60 percent rating for the combined effects of the Veteran's spine disease effective November 20, 1989.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.124a (2015).  
 
3.  The criteria for a rating in excess of 10 percent for left cervical radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 8516 (2015). 
 
4.  The criteria for an effective date of November 20, 1989, for the grant of a TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2015).

5.  The criteria for an effective date of November 20, 1989, for the award of DEA are met.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in several  letters all sent following initial adjudication of the claims on appeal.  See letters dated in January 2006, January 2007, January 2009, and May 2012.  The Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims on appeal.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained, to include VA and private clinical records and Social Security Administration records.  The Veteran has been afforded appropriate VA examinations, most recently in June 2013, each of which is discussed in detail below.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 



General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Legal Criteria: Lumbar Spine

As discussed in the introduction, above, the Veteran's lumbar spine claim has been pending since November 20, 1989.  During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a , Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003. See 68 Fed. Reg. 51,454  (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4). These amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is most favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).  In other words, in this case, the old regulations can be applied throughout the pendency of the claim, but the new regulations can only be applied as of their respective effective dates.  The Board will apply the version most favorable to the Veteran.

The old and new regulations, in pertinent part, are as follows:

Diagnostic Code 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  The maximum rating allowable under this Diagnostic Code is 40 percent, the Veteran's current rating.  
38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) provided ratings based on intervertebral disc syndrome.  For a rating in excess of 40 percent under this Diagnostic Code, the evidence must show pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, which warrants a 60 percent rating.  38 C.F.R. § 4.71a.

For a rating in excess of 60 percent under the rating criteria in effect prior to September 23, 2002, the lumbar spine would need to be rated based upon residuals of a fracture (Diagnostic Code 5285) or based upon ankylosis (Diagnostic Code 5286).

Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2002).

Notes following Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provided, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provided, if intervertebral disc syndrome is present in more than one spinal segment, and the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a (2002).

From September 25, 2003, degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Intervertebral disc syndrome will be evaluated under the General Formula for Rating Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

Factual Background

Again, the Veteran's claim has been pending since November 20, 1989, and a 40 percent rating for the lumbar spine degenerative disc and degenerative joint disease is in effect since that date.  The separate 10 percent ratings for cervical and lumbar radiculopathy were awarded effective September 23, 2002, the date of the liberalizing regulation allowing for such ratings.

With the November 1989 claim, the Veteran submitted an August 1989 statement from a former employer.  The employer personally recalled the Veteran mentioning pain in his left arm, lower back and left leg.  In a January 1990 statement submitted on a VA Form 9, the Veteran reported an increase in severity in his back, leg and arm condition ("my back, leg and arm condition became so bad") in June 1982.  In another January 1990 statement, the Veteran described the condition as "unbearable."  

A March 1990 statement from a private orthopedic physician suggests the Veteran has had persistent low back pain with burning low back pain and numbness and tingling radiating down his left arm, as well as left leg and left foot symptoms.  The physician reported a history of hospitalization in 1982 and a subsequent recurrence of neck and low back pain with hospitalization in 1983.  These hospital records are within the record before the Board.  At the time of the 1990 report, the physician stated the Veteran experienced low back pain mostly in the area of his left buttock, radiating to the toes of his left foot.  Coughing and straining were noted to aggravate the low back pain.  Physical examination at that time revealed tenderness over the L4 through S1, as well as a positive seated straight leg raising test on the left.  X-ray revealed spondylolisthesis at L4-5 with a transitional vertebra at S1.  The physician opined that the current level of disability is permanent.  Exercise and stretching were recommended to prevent further loss of motion and to avoid any worsening of his neurologic symptoms.

A May 1991 private neurological evaluation discusses the Veteran's history of symptoms.  Lower back pain radiating to the left buttock and posterior aspect of the lower extremity was again reported.  Symptomatology was noted to aggravate with sitting, standing and walking.  1982 and 1983 hospitalizations were again noted.  Physical examination at that time revealed some paresis of dorsiflexion and plantar flexion of the left foot, and motion restrictions in all directions of the low back.  The physician confirmed the existence of defect at L4-5 as shown by May 1991 myelography, and also confirmed the existence of lumbar radiculopathy.  

In July 1992, a copy of a private November 1983 physician's report was submitted into the record.  This record again confirms the presence of low back orthopedic symptoms and associated neurological symptoms well before the Veteran's November 20, 1989, claim.  The physician in November 1983 opined that the Veteran's chronic degenerative disorder will permanently hinder his ability to perform physical work and activities.  Prolonged periods of standing or sitting were again noted to aggravate his pain and it was indicated that bending and lifting are particularly restricted.  

The Veteran underwent VA examination in June 1996.  At this time, the Veteran again reported having back pain with a burning sensation in the left leg, which was present since the time of the in-service incident.  In an area of the mid left calf, the Veteran reported there is always a burning or numbing sensation.  Cramps in the left arm were again reported, with cramping noted while sleeping in both the left arm and left leg.  He reported trouble getting in and out of an automobile, as well as climbing stairs.  The examiner noted spasm of the paraspinal muscles in the lumbar region with slight tenderness, particularly on the left side.  Flexion was to 45 degrees with fingertips coming to the level of the patella and a slight tilt to the right.  Extension was to 15 degrees with a tilt to the left.  Lateral flexion to the right was 10 degrees and to the right 5 degrees.  Rotation to the right was 20 degrees and to the left, 10 degrees.  Sensory examination was largely normal.  The examiner noted the Veteran's sensation was adequate in the lower extremities with response to both light touch and pinprick.  The examiner confirmed the existence of left lumbar radiculopathy with sciatica.

June 1996 VA clinical notes show treatment for pain in the neck, left upper extremity, low back and left lower extremity.  Nerve conduction study was obtained, yielding abnormal results.  The clinician noted findings of bilateral L5-S1 radiculopathy, and left C7-C8 radiculopathy, but no electrophysical evidence of compressive median nerve or ulnar nerve neuropathy.

October 1997 VA peripheral nerves examination was conducted and the results of May 1991 myelogram and CT scans were discussed in detail.  The examiner noted results to include a ventral impression on the omnipaque column at C5-C6 and constriction of the omnipaque column at L4-5.  CAT scan showed advanced hypertrophic changes involving the cervical vertebral bodies, but narrowing of the neural foramina, and central disc herniation at C5-C6 and C6-C7.  Advanced hypertrophic changes involving the apophyseal joints at L4-5 and L5-S1 were shown on CAT scan, with evidence of spinal canal stenosis at L4-L5.  Prominent posterior disc material at L4-L5 was noted as related to spondylolisthesis.  A posterior disc bulge on the left at L3-L4 was also observed.  The examiner also noted July 1996 EMG results confirming the existence of bilateral L5-S1 radiculopathy and left C7-C8 radiculopathy.  This examiner reported the progression of the Veteran's symptoms consistent with prior reports, to include the progression of symptoms from the time of the in-service incident with an increase in severity of symptoms in 1982 and 1983.  The Veteran had not worked since 1982.  He reported ongoing daily pain in his neck, particularly if he does not wear his cervical collar, and pain in the left leg, the lateral aspect of the left calf and the low back.  Physical examination confirmed mild cervical muscle spasm, as well as weakness of the grasp reflex of the left upper extremity.  The examiner found no atrophy or weakness in the lower extremities other than mildly decreased plantar flexion of the left foot.  Sensory examination revealed a deficit over the lower left leg and the dorsum of the left foot.  The examiner confirmed the Veteran's very long history of degenerative disc disease, with associated radicular symptoms, present as symptomatic in 1966 and progressing to a level that caused him to stop working as a milk delivery man in 1982, to stop working altogether in 1983, and symptoms which became "quite evident in 1991." 

October 1997 VA orthopedic examination of the spine was also conducted.  The Veteran wore a back brace at the time of this examination and reported worsening symptoms over the prior year.  The Veteran moved throughout the examining room with a limp and dragged his left foot, rather than lifting it.  Flexion was to 30 degrees, tilting to the right with pain in the left lumbar region.  Extension was to 15 degrees, tilting to the left, with pain causing an abrupt stop in movement.  Lateral flexion right was to 15 degrees and left to 10 degrees.  Rotation was 5 degrees, bilaterally.  The Veteran was very tender to palpation with pain on deep palpation along the paraspinal muscle areas and into the sciatic notch, bilaterally.  He was unable to rise onto his tiptoes and unable to support himself on the solo right or solo left leg.  Sensation was intact on the left from the groin to the toes, with no areas of anesthesia but with decreased input when compared to the right.  The examiner noted that at no place on the left lower extremity was the sensation equal to what was on the right.  The examiner opined that the neurologic deficit was slowly worsening at this point.

VA clinical treatment records dated in July 2000 and again in October 2000 show treatment for increasing left leg pain following activity, such as visiting his wife in the hospital and a trip out of town.  January 2001 records show the Veteran's ongoing treatment for chronic back pain, with a refusal to undergo additional x-ray because the Veteran did not want to have surgery.  Increasing pain in the left leg when standing was noted.

The Veteran again underwent VA spine examination in November 2002.  The Veteran continued to experience radiating pain down the left lower extremity to the toes, along with a tingling sensation in the toes.  He also experienced pins and needles sensation from his neck into his fingers.  He reported not having worked since 1982, when he had to stop due to the severity of his back and neck pain.  At the time of this examination, the Veteran reported being very limited in activity, to include an inability to tie his shoes on his own.  Lumbar spine motion at this time was 10 degrees of forward flexion, 5 degrees of extension, 5 degrees of bending on the right and 5 degrees of bending on the left, with pain at the end range of all motion.  He was mildly tender in the mid lumbar region.  Stocking glove decreased sensation to touch was observed throughout the entire left upper and left lower extremities.  A giving way type of weakness was also noted in all muscles of the left upper and left lower extremities.

2003 VA outpatient clinical notes show ongoing reports of back pain, which were noted as stable.  A February 2003 note shows a flare up of sciatica during a snow storm.  A November 2003 private report shows consistent symptoms, including back pain and neck pain radiating to the left arm and left leg.  

On VA examination in August 2005, the Veteran reported daily pain of 5 to 7 on a scale of 1 to 10.  The Veteran reported the inability to bend over to put on socks and the inability to walk more than 100 feet without the pain becoming unbearable.  The Veteran alternates standing and sitting to manage the pain.  Back brace and neck collar continued to be worn.  The symptoms were reported as constant, without flare up.  Moderate fatigue, severe decreased motion, and moderate stiffness, weakness and spasm were all reported.  Pain was constant and moderate in the low back and neck with pain radiating to the left leg and arm.  The Veteran walked with an antalgic gait.  The examiner confirmed the absence of ankylosis.  Moderate spasm in the lumbar spine and mild spasm of the cervical spine were observed.  Flexion was 0 to 20 degrees, extension 0 to 10 degrees, left and right lateral flexion 0 to 10 degrees and left and right lateral rotation 0 to 10 degrees.  Pain began at the end point of motion in all measurements.  The Veteran's fatigue, pain, weakness and lack of endurance did not further limit motion.  This examiner again confirmed degenerative disc disease and left radiculopathy of the cervical and lumbar spine.  This disability was deemed to prevent exercise, sports or recreation and have moderate impact on traveling, feeding and bathing and mild impact on dressing, chores and shopping.

On VA examination in October 2009, the Veteran continued to report constant pain, throbbing at times, in the lower back and radiating down the left leg.  The examiner described the Veteran as unable to walk more than five steps at a time and as "virtually wheelchair bound."  The examiner stated the Veteran no longer works "obviously due to his lower back and left leg condition."  The Veteran also continued to report pain starting in the cervical spine and radiating down the left arm.  Physical examination revealed a depressed left brachial radialis reflex weakness and diminished sensation in the left upper extremity.  The left lower extremity exhibited weakness and radicular symptoms and diminished sensation at L5-S1.  Range of motion of the lumbar spine was measured as forward flexion to 20 degrees, extension to 10 degrees, lateral flexion to 15 degrees, bilaterally, and lateral rotation to 15 degrees, bilaterally.  Repetitive testing yielded identical findings and no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  The examiner confirmed that the Veteran was not bedridden in the prior twelve months due to this condition.

Ongoing VA and private clinical notes show ongoing treatment for chronic low back pain with a history of spondylosis.

The Veteran was again afforded VA examination in June 2013.  The pain was reported as increasing, aching, constant, daily pain, which becomes worse with prolonged standing or sitting, radiating down the posterior left leg.  Flare-ups were reported, although the severity and frequency was not described.  The Veteran reported relief with hot tub and Tylenol.  Forward flexion was to 30 degrees; extension was to 10 degrees; right and left lateral flexion was to 10 degrees; and right and left lateral rotation were both to 10 degrees.  Pain was experience throughout all degrees of motion with every measurement.  Repetitive motion further limited forward flexion to 25 degrees; other measurements remained the same following repetitive testing.  The examiner also confirmed that because the Veteran has some range of motion, no ankylosis is present.  The functional loss was described as less movement than normal with pain on movement, and ambulation with a cane.  The examiner noted there was no loss of balance on the day of the examination and the Veteran was nonantalgic.  Localized tenderness was observed at the left lower lumbar paraspinals, but without guarding or muscle spasm.  Muscle strength testing was abnormal on the left, although active movement against some resistance was demonstrated.  No muscle atrophy was observed.  Reflex was abnormal and noted as hypoactive in the lower extremities.  Sensory examination was decreased in the left thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising test was negative, bilaterally.  The examiner confirmed the ongoing existence of radiculopathy in the left lower extremity sciatic nerve with mild constant pain, mild paresthesias, and mild numbness.  The examiner confirmed the presence of intervertebral disc syndrome, but noted there were no incapacitating episodes in the prior twelve months.  When asked to comment on the impact of the Veteran's disability on his ability to work, the examiner confirmed that the Veteran had stopped working in 1982 due to his left leg pain.  The examiner concluded that the Veteran was indeed unemployable since the date of his claim and that the Veteran's disability was manifested by intervertebral disc syndrome with sciatic neuropathy.  

In February 2014, the same VA examiner submitted an addendum report explaining that the rationale for the opinion on unemployability between the time from of November 1989 to November 2002 included the combined effects of the manifestations of weakness and sensory deficits due to his cervical and lumbar conditions, to include intervertebral disc syndrome compatible with sciatic neuropathy and pain.

Analysis - Lumbar Spine Disability Rating Since November 20, 1989

Again, the Veteran is in receipt of a 40 percent disability rating for his lumbar spine degenerative disc and degenerative joint disease, with separate ratings for cervical and lumbar radiculopathy in place, effective September 23, 2002, the date of the regulation allowing for such ratings under the revised rating schedule.  As noted above, when old and new regulations are for consideration in a case, the Board cannot award a rating under new rating criteria prior to its effective date; however, as to the old rating criteria, the Board must apply whichever version of the rating criteria is most favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).  In this case, the Board finds the old rating criteria is most favorable to rate the Veteran's lumbar spine disabilities, both orthopedic and neurological, for the period since November 20, 1989.  The Veteran is already in receipt of the maximum rating, 40 percent, under Diagnostic Code 5292 in effect prior to September 26, 2003.  However, under Diagnostic Code 5293 (in effect prior to September 23, 2002) pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, was to be rated 60 percent disabling.  Throughout the pendency of this appeal, the combined effect of the Veteran's lumbar spine disability and its neurological manifestations have proven to prevent him from working and to cause him constant, daily pain radiating into his left leg limiting his ability to put on socks and tie his shoes, to work, to walk, stand or sit at great length, or otherwise to ambulate normally and free of pain.  The most recent VA examiner indeed confirmed that these symptoms, consistently present within the medical records throughout the pendency of this longstanding claim, were the manifestations of intervertebral disc disease with sciatic involvement.  

The Board, therefore, concludes based upon the entirety of the evidence of record that the Veteran's intervertebral disc disease has been pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological findings since November 20, 1989.  Therefore, under the rating criteria for Diagnostic Code 5293 in effect prior to September 23, 2002, an initial single 60 percent rating is warranted for the combined orthopaedic and neurological effects of the Veteran's lumbar spine disability.  This rating is effective November 20, 1989.  

The Board also observes, for a rating in excess of 60 percent under the rating criteria in effect prior to September 23, 2002, the lumbar spine would need to be rated based upon residuals of a fracture (Diagnostic Code 5285) or based upon ankylosis (Diagnostic Code 5286).  At no time during the pendency of this claim has the Veteran's spine disability been manifested by ankylosis.  Further, there is no suggestion in the record or by the Veteran that he has ever fractured his spine.  Thus, the evidence does not support a 100 percent rating under either Diagnostic Code 5285, or Diagnostic Code 5286.

With regard to the separate pending appeal related to the 10 percent rating assigned for lumbar radiculopathy, the single 60 percent rating assigned for the combined effects of the Veteran's lumbar spine limitation of motion and lumbar radiculopathy represents the most favorable result for both pending appeals.  Prior to September 23, 2002, the amended regulations allowing such a separate rating are not available.  Since that time, separate 40 percent and 10 percent ratings have been in effect.  The single 60 percent rating assigned in this decision will replace these separate ratings, assuming this is the most favorable outcome for the Veteran.  As discussed above, there is no basis in the evidence upon which a rating in excess of 40 percent is warranted for the underlying lumbar spine disability at any time on appeal, other than to award the 60 percent rating for the combined limited motion and neurological disability.  The spine has never been ankylosed or fractured, and there is no evidence of incapacitating episodes of intervertebral disc disease.  As to the separate rating for lumbar radiculopathy, this 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which allows 10 percent for mild incomplete paralysis of the sciatic nerve; 20 percent for moderate incomplete paralysis of the sciatic nerve; 40 percent for moderately severe incomplete paralysis of the sciatic nerve; and 60 percent for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  While the combined effects of the underlying lumbar spine disability with the neurological implications together amount to the severity required for a 60 percent rating under the old criteria, the singular effects of the lumbar radiculopathy alone, are not described in the medical evidence of record since September 2002 as moderate, moderately severe or severe levels of disability.  The November 2002 VA examiner reported decreased sensation in the left lower extremity.  Radiating pain was reported in 2003 clinical notes and at the 2005 VA examination, but not with indication of more than mild severity.  The 2009 examiner noted the limits on employability as due to the combined effects of the lumbar spine disability and the radiculopathy, rather than due to radiculopathy alone.  The 2013 examiner noted the absence of any muscular atrophy.  Because the evidence does not support a rating higher than that assigned for the lumbar radiculopathy, the award of a single 60 percent rating under the old criteria is the most beneficial outcome for the Veteran throughout the pendency of this appeal.  As this is indeed the most favorable outcome allowable for all scheduler lumbar spine ratings under consideration during the pendency of this appeal, the appeal as to the separate ratings assigned for the neurological manifestations of the Veteran's lumbar spine disability is rendered moot by the award of 60 percent since November 20, 1989, and is therefore dismissed.




Cervical Spine Radiculopathy

The Veteran's underlying cervical spine rating is not on appeal; however, he has perfected the appeal as to the 10 percent assigned for cervical radiculopathy.  The disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 8516, which rates paralysis of the ulnar nerve. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2015).  The Veteran has continuously been noted to be right-handed within the examinations of record.  His left upper extremity is, therefore, his minor extremity. 

Under Diagnostic Code 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 20 percent rating requires moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 30 percent rating requires severe incomplete paralysis of the minor upper extremity.  A 50 percent rating requires complete paralysis of the major upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was initially awarded service connection for cervical radiculopathy by way of a March 2005 rating decision.  The initial rating was not appealed.  The RO then readjudicated the claim following an August 2005 VA examination, and in September 2006 issued the rating decision on appeal, which confirmed and continued the rating assigned.  The Board has reviewed the evidence of record in order to determine whether a rating in excess of 10 percent is warranted for the Veteran's cervical radiculopathy.

The August 2005 VA examiner noted the Veteran's report of pain radiating from the Veteran's neck into his left arm.  He described the radiating pain as a burning and shooting pain.  Sensory examination revealed impaired vibration, pinprick, light touch, and position sense in the left upper extremity.  Reflexes were normal.  The examiner confirmed the existence of cervical radiculopathy on the left.

On VA examination in October 2009, the Veteran continued to report radiating pain from the neck into the left arm.  Physical examination revealed a depressed left brachial radialis reflex weakness and diminished sensation in the left upper extremity.

The 2013 VA examination did not consider the Veteran's cervical radiculopathy.  

The Board reviewed the clinical records throughout the pendency of this appeal.  There is no evidence of treatment related to cervical radiculopathy.  Its existence is unquestioned, however, treatment for any particular level of severity is not apparent within the record.  Moreover, the Veteran's statements, as well as his representative's, pertain to the rating for his lumbar spine disability and the effective date for his TDIU, rather than to the severity of his cervical spine disability.

The medical and lay evidence throughout the period on appeal shows that the Veteran does not suffer from either moderate or severe incomplete paralysis of the ulnar nerve, or suffer from complete paralysis of the ulnar nerve.  The evidence related to the cervical radiculopathy, as well as the fact that treatment has not been required for cervical radiculopathy, suggests that the condition remains at a mild state.  Thus, a higher rating under Diagnostic Code 8516 for complete paralysis is not warranted.

Additional Considerations - Lumbar and Cervical Spine Disabilities

The Board takes notice of the Veteran's complaints of daily pain in the lumbar spine, radiating to the left lower extremity, as well as the pain associated with cervical radiculopathy in the left upper extremity.  He is competent to testify as to the severity of the symptomatology associated with his lumbar and cervical spine disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, the evaluations assigned for these disabilities take pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The pain is also considered within the assessment of the level of severity experienced with the neurological manifestations of these disabilities.  Therefore, the Veteran's current ratings appropriately contemplate the scope of his complaints.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected lumbar spine disabilities or his cervical spine radiculopathy.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of lumbar spine pain, limited motion and neurological deficit are adequately contemplated by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1989).  Moreover, the pain radiating to the Veteran's left upper extremity associated with his diagnosed cervical radiculopathy is also adequately contemplated by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Moreover, the impact that these disabilities have on his employment ability is adequately compensated through the award of a TDIU.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the disabilities at issue present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

Legal Criteria:  Effective Date TDIU and DEA

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id. 

The Veteran claims entitlement to an effective date prior to November 21, 2002, for the award of TDIU and the associated DEA benefits.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, by virtue of the Board's decision, above, related to the Veteran's lumbar spine disability rating, the Veteran has a single disability rated as 60 percent disabling throughout the pendency of this claim.  Thus, he meets the schedular requirement for a TDIU.  Moreover, as noted in the extensive factual background of this case, the medical evidence establishes that the Veteran left his work delivering milk in 1982 and ultimately left all work in 1983 due to the symptoms of his lumbar spine and associated radiculopathy, which adversely effect his left lower extremity.  Moreover, in June 2013, a VA examiner opined that the manifestations of the Veteran's service connected cervical and lumbar conditions, specifically the weakness and sensory defects, rendered him unemployable since November 20, 1989.  In February 2014, the same VA examiner explained that from November 1989 to November 2002, the manifestations of weakness and sensory deficits due to the Veteran's cervical and lumbar conditions rendered him unemployable.  The Board recognizes that an April 2014 report from the Director of VA's Compensation Service did not support the finding in favor of TDIU during this time period on an extraschedular basis.  However, again, by virtue of the decision on the lumbar spine rating, above, the Veteran has a single 60 percent disability rating such that extraschedular consideration is not necessary to achieve a favorable result for this Veteran.

In sum, the evidence of record establishes that the orthopedic and neurological manifestations of the Veteran's service connected lumbar spine disability, combined with the orthopedic and neurological manifestations of the cervical spine disability, which is also service-connected, have rendered him unable to obtain and maintain substantially gainful employment since November 20, 1989.  A TDIU is therefore awarded as of the date of the Veteran's claim.

As to the associated claim related to the effective date for basic eligibility for DEA benefits, for the purposes of DEA benefits, basic eligibility exists if a veteran is discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021(p).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty. Id.  

In this decision, the Board finds that an effective date for the award of entitlement to a TDIU is warranted effective November 20, 1989.  DEA is, therefore, awarded as of that date.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date of November 20, 1989, and no earlier is granted for the establishment of DEA benefits. 


ORDER

An initial rating of 60 percent, and no more, for degenerative disc disease and degenerative joint disease, lumbosacral spine, is granted, effective November 20, 1989, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for left lumbar radiculopathy is dismissed. 
 
Entitlement to a rating in excess of 10 percent for left cervical radiculopathy is denied. 

Entitlement to an effective date of November 20, 1989, but no earlier, for the award of a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of November 20, 1989, but no earlier, for the grant of basic eligibility for DEA benefits is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


